Continuation of 12:
The AFCP request filed 4/12/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claim 1 and its dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
The proposed amendment of claim 1 includes exposing a sidewall of a second semiconductor layer over a first region of the substrate, a sidewall of a second sacrificial layer over the first region of substrate, a sidewall of the a semiconductor layer over the first region of the substrate, and a sidewall of a first sacrificial layer over the first region of the substrate.  Claim 1 stands rejected under 35 USC § 102 as being anticipated by Liao et al (US 2020/0176326 A1).  Liao teaches forming a first sacrificial layer (58A), a semiconductor layer (58B), a second sacrificial layer (58A), and a second semiconductor layer (58B) over a first region of a substrate (50A), and removing the first sacrificial layer, the semiconductor layer, the second sacrificial layer, and the second semiconductor layer from a second region of the substrate (50B).  The removal of Liao does not include exposing respective sidewalls of the first sacrificial layer, the semiconductor layer, the second sacrificial layer, and the second semiconductor layer.
An updated search identified new prior art references which teach the newly added limitations.  For example, Lee et al. (PG Pub. No. US 2020/0098879 A1) teaches forming a stack of alternating semiconductor layers and sacrificial layers (314/312) in first and second substrate regions (106, 104), and removing the stack in the second region (¶ 0045 & fig. 3C) to expose respective sidewalls of the first sacrificial layer, the semiconductor layer, the second sacrificial layer, and the second semiconductor layer (fig. 3C: trench 320 exposes sidewalls of 314 and 312).  Lee further teaches forming a third sacrificial layer (352) over the second region of the substrate, a third semiconductor layer (354) on the third sacrificial layer, a fourth sacrificial layer (352) on the third semiconductor layer, and a fourth semiconductor layer (354) on the fourth sacrificial layer (fig. 3H).
Similarly, Balakrishnan et al. (PG Pub. No. US 2017/0194143 A1) teaches exposing sidewalls of respective sidewalls of a first sacrificial layer (14), a semiconductor layer (16), a second sacrificial layer (14), and a second semiconductor layer (16) (¶ 0034 & fig. 2: hard mask 22 protects stack of 14/16 in region 24A to expose sidewalls prior to forming isolation 20).
Therefore, it appears that both Lee and Balakrishnan, either alone or on combination with Liao, teach the newly recited limitations in the proposed amendment to claim 1.  Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  The amendments have not been entered, and the rejections of record are maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894